Citation Nr: 1613785	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-29 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In November 2013, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's bilateral hearing loss was noted on entry into active duty service.  

2.  The evidence demonstrates that there was no increase in the severity of the Veteran's bilateral hearing loss beyond the natural progress of the condition during service.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by an April 2008 letter.  

The Board concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent a VA examination in December 2008, with a subsequent addendum opinion provided in January 2014.

In June 2008, the RO issued a formal finding on the unavailability of the Veteran's complete treatment records from the Minneapolis VA Medical Center (MC) for the period from 1977 to 1992.  They were only able to locate partial records from the VAMC facility from 1992 to 2008.  The RO listed the efforts to obtain the Veteran's VA treatment records, explained that all efforts to obtain the needed information had been exhausted, and stated that any further attempts would be futile.   

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Service Connection

The Veteran essentially contends that bilateral high frequency hearing loss documented on his enlistment examination was aggravated by his military noise exposure.  Alternatively, the Veteran contends that his current bilateral hearing loss is caused by, or related to, his military noise exposure to artillery and radio communications while performing the duties of his military occupational specialty (MOS) of a field radio operator.  See DD Form 214, April 2008 statement and August 2009 VA Form 9.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  In this case, bilateral high frequency hearing loss was noted on the Veteran's February 1972 enlistment examination.  The March 1974 separation examination noted bilateral high frequency hearing loss.  

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Recently, in McKinney v. McDonald, 2016 WL 932820 (March 11, 2016), the United States Court of Appeals for Veterans Claims (Court) has held that the term "defect," for purposes of analyzing whether the presumption of soundness applies, should be narrowly interpreted so that it does not encompass a level of hearing impairment that is not considered a "disability" under 38 C.F.R. § 3.385.  Here, the Veteran's bilateral hearing loss, as noted on enlistment, qualifies as a defect.  Therefore, the Veteran is not presumed sound and the presumption of soundness does not apply.  

When a defect, infirmity, or disorder is noted on the enlistment examination, the presumption of soundness never attaches, and the only benefits that can be awarded are for aggravation pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, the dispositive issue in this regard is whether the Veteran's preexisting bilateral hearing loss was aggravated by his service.  

An important distinction between section 1111's aggravation prong of the presumption of soundness and section 1153 presumption of aggravation is the burden of proof.  Under section 1111, the burden is on the Government to show by clear and unmistakable evidence that there was no increase in disability in service or, that any increase was due to the natural progress of the disease.  Wagner v. Principi, supra.  Under section 1153, however, the Appellant bears the burden of showing that his preexisting condition worsened in service.  Once the veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

In determining whether there has been aggravation, the statute and regulation indicate that the first question to be asked is whether there was an increase in disability.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a preexisting injury or disease will be considered to have been aggravated by service "where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease").  In other words, if there is an increase in disability during service, aggravation is presumed, and this presumption can only be rebutted with clear and unmistakable evidence that the increase was due to the natural progress of the disease.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  If VA determines that there has been an increase in disability, the presumption of aggravation applies regardless of whether the degree of worsening is enough to warrant compensation under the VA rating schedule.  Browder v. Derwinski, 1 Vet. App 204, 207 (1991).

According to a February 1972 enlistment examination, the audiometric test results (as provided below) show that the Veteran had bilateral hearing loss for VA purposes.




February 1972 Enlistment Examination

500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
55
LEFT
15
5
5
N/A
65

The examiner noted that the Veteran had bilateral high frequency hearing loss, which was not found to be disqualifying for enlistment.  

Based on a July 1972 audiogram, the Veteran's hearing test results were as follows:


July 1972 audiogram

500
1000
2000
3000
4000
RIGHT
5
10
15
60
25
LEFT
5
5
15
55
75

The Veteran's hearing at 6000 Hz (which is not used to determine hearing impairment for VA purposes) was 35 dB in the right ear and 65 dB in the left ear.  

Upon discharge in March 1974, the Veteran's audiometric test results (as provided below) show that the Veteran had normal hearing in the right ear and hearing loss in the left ear for VA purposes.  


March 1974 Separation Examination

500
1000
2000
3000
4000
RIGHT
0
0
15
15
30
LEFT
5
0
5
55
55

The Veteran's hearing at 6000 Hz was 50 dB in the right ear and 55 dB in the left ear.  The VA examiner diagnosed the Veteran with bilateral high frequency hearing loss.  

In December 2008, the Veteran underwent a VA audiological examination.  The Veteran reported his history of military noise exposure and denied any post-service occupational or recreational noise exposure.  By VA standards, upon discharge, the VA examiner noted that the Veteran had normal audiometric thresholds in the right ear and abnormal audiometric thresholds in the left ear.  Upon objective evaluation, including pure tone threshold testing, the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Based on the Veteran's history and his current examination, the VA examiner opined that the Veteran's current bilateral hearing loss "more likely than not, is not related to noise exposure experienced by this Veteran while in military service."  Noting that the Veteran's entrance hearing test was not complete, the VA examiner found that the Veteran's high frequency hearing loss on his entrance audiogram did not decline further by discharge.

The Veteran provided the results of a February 2010 private audiometric test.  However, the results were not provided in numerical format and there was no etiological opinion. 

In January 2014, the Veteran was afforded an addendum VA opinion.  The VA examiner found that the Veteran had bilateral high frequency hearing loss at his induction and discharge.  Citing the National Institute for Occupational Safety and Health (NIOSH), the VA examiner noted that NIOSH recommends that significant threshold shift is defined as a 15 dB hearing loss shift or more at any one frequency of 500 Hz to 4000 Hz.  Based on that information, the VA examiner found that the Veteran's 10 dB shift at 2000 Hz in the right ear is not a significant shift in hearing.  Rather, the VA examiner determined that the shift was a test-retest variability.  According to the Institute of Medicine, delayed-onset noise-induced hearing loss was "extremely unlikely" and the most pronounced effects of a given noise exposure on pure tone thresholds are measurable immediately following exposure.  Overall, the VA examiner opined that, based on the hearing loss at induction and at discharge and no significant shift in thresholds from induction to discharge, the Veteran's bilateral hearing loss was less likely as not caused by or aggravated by military noise exposure.  

Based on a careful review of the evidence, the Board finds that the preponderance of the evidence weighs against finding that the Veteran's pre-existing bilateral hearing loss increased in severity due to his military service.  

The Board finds that the January 2014 VA examiner's opinion provides the most probative evidence as to whether the Veteran's bilateral hearing loss was aggravated during service.  The opinion was based on a review of the Veteran's claims file and supported by a complete rationale, including reference to medical literature and NIOSH recommendations.  The VA examiner specifically found that the Veteran's threshold shift at the 2000 Hz frequency was not significant under current standards.  Furthermore, the VA examiner stated that the Veteran had no significant shift in thresholds from induction to discharge.  Notably, the evidence shows at the 4000 Hz frequency, the Veteran's hearing had shown significant improvement (25 dB threshold shift), by NIOSH standards, in his right ear from enlistment to separation.  The Veteran, relying on the NIOSH recommendations, argues that his thresholds did shift significantly (15 dB) in his right ear at the 6000 Hz frequency from his July 1972 audiogram to his March 1974 separation examination; however, the Veteran ignores that NIOSH only addressed the threshold shifts measured at frequency levels 500 to 4000 Hz, not at 6000 Hz.  Given the objective findings and the citation to medical literature, the Board finds that the Veteran has not presented any competent and credible evidence of a worsening of his bilateral hearing loss in service so as to warrant a presumption of aggravation as contemplated by 38 U.S.C.A. § 1153.  

In summary, the Board finds that the preponderance of the evidence shows that the Veteran's preexisting bilateral hearing loss did not increase in severity during service and the presumption of aggravation is not for application.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bilateral hearing loss must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to service connection for bilateral hearing loss is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


